Case: 10-60314 Document: 00511341851 Page: 1 Date Filed: 01/06/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 6, 2011
                                     No. 10-60314
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

AARON GARCIA-DELGADO, also known as Aaron Garcia,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088-836-757


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Aaron Garcia-Delgado, a native and citizen of Mexico, petitions this court
for review of an order of the Board of Immigration Appeals (BIA) dismissing his
appeal from the immigration judge’s denial of his application for cancellation of
removal. We lack jurisdiction to consider the BIA’s discretionary determination
that Garcia-Delgado failed to demonstrate exceptional and unusual hardship.
See 8 U.S.C. § 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377 (5th Cir. 2007);
Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004).                        Although the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60314 Document: 00511341851 Page: 2 Date Filed: 01/06/2011

                                 No. 10-60314

jurisdiction-stripping provision of § 1252 does not preclude review of
constitutional claims and questions of law, see § 1252(a)(2)(D); Sung, 505 F.3d
at 377, Garcia-Delgado does not make any arguments in his brief raising a
colorable constitutional claim or a question of law. Because we lack jurisdiction
to review the final order of removal, the petition for review is dismissed. See
Rueda, 380 F.3d at 831.
      DISMISSED.




                                       2